Title: To Benjamin Franklin from Richard Price, 14 October 1779
From: Price, Richard
To: Franklin, Benjamin


Dear Sir/Newington-Green Oct 14th: 1779
Will you be so good as to get the inclosed letter convey’d to Mr A——r Lee, if he is near you and it can be done easily? If not, be so good as to burn it. Being obliged for particular reasons to avoid politics, it is a short acknowledgmt: of the favour he did me by a letter I received from him at the beginning of last Summer, and contains nothing of much importance.
I received the greatest pleasure from the note which you Sent me by Mr J——s and Mr P——se. They were much gratified by your kind notice of them— Dr Priestley is well, and much engaged in prosecuting his Experimts on air. Dr Ingenhouz, by whose hands this is convey’d, has lately been warmly employ’d in the Same pursuit. He will tell you what great Success he has met with. The Society of honest whigs which you used to honour with your company, are Soon to renew their meetings for the winter; and you will undoubtedly be one of the first Subjects of our conversation— I Spent in August Some time with an amiable family near Winchester. The house in the garden that you used to frequent often brot: you to our remembrance. You can Scarcely imagine with what respect and affection you are talked of there— I have heard, with particular concern of the death of Dr Winthrop. To this we are all destined, but the virtuous will be happy in better regions. The clouds gather frightfully over this country. I am waiting for the issue with anxiety, but at the Same time with much complacency in the reflexion, that at this most important period I have endeavoured to act the part of a faithful and good citizen— Accept, my dear Friend, these lines as a testimony of my very affectionate remembrance. May heaven preserve you and grant you the best enjoymts. With great regard, I am ever yours
R. Price
 
Notation: R Price Oct 14 1779
